     Case 4:09-cv-05718-SBA Document 195-1 Filed 09/03/21 Page 1 of 2




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2   David Perlson (CA Bar No. 209502)         CatlinJared
                                                       Williams
                                                           Newton (CA(admitted
                                                                       Bar No. pro
                                                                                336464)
                                                                                    hac vice)
     davidperlson@quinnemanuel.com             catwilliams@quinnemanuel.com
                                                     jarednewton@quinnemanuel.com
 3   Jonathan Tse (CA Bar No. 305468)          555 Twin
                                                     SandyDolphin    Drive, 5th
                                                             Shen (admitted  proFloor
                                                                                  hac vice)
     jonathantse@quinnemanuel.com              Redwood     Shores, CA 94065
                                                     sandyshen@quinnemanuel.com
 4
     50 California Street, 22nd Floor          Telephone:
                                                     1300 I (650)
                                                             Street 801-5000
                                                                    NW, Suite 900
 5   San Francisco, CA 94111                   Facsimile:   (650) 801-5100
                                                     Washington,    D.C. 20005
     Telephone: (415) 875-6600                       Telephone: (202) 538-8000
 6   Facsimile: (415) 875-6700                       Facsimile: (202) 538-8100
 7   Jared Newton (admitted pro hac vice)
 8   jarednewton@quinnemanuel.com
     Deepa Acharya (CA Bar No. 267654)
 9   deepaacharya@quinnemanuel.com
     Sandy Shen (admitted pro hac vice)
10   sandyshen@quinnemanuel.com
     1300 I Street NW, Suite 900
11
     Washington, D.C. 20005
12   Telephone: (202) 538-8000
     Facsimile: (202) 538-8100
13

14 Attorneys for Defendant Google LLC

15

16                              UNITED STATES DISTRICT COURT
17                             NORTHERN DISTRICT OF CALIFORNIA,
18                                      OAKLAND DIVISION
19 NETLIST, INC.,                                CASE NO. 4:09-CV-05718-SBA
20                Plaintiff,                     DECLARATION OF JONATHAN TSE IN
                                                 SUPPORT OF DEFENDANT’S
21         vs.                                   OPPOSITION TO NETLIST’S MOTION
                                                 FOR PARTIAL SUMMARY JUDGMENT
22 GOOGLE LLC,

23                Defendant.
24

25

26
27

28

                                                                   Case No. 4:09-cv-05718-SBA
     DECLARATION OF JONATHAN TSE ISO OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
      Case 4:09-cv-05718-SBA Document 195-1 Filed 09/03/21 Page 2 of 2




 1          I, Jonathan Tse, declare as follows:

 2          1.     I am an attorney licensed to practice in the State of California and am admitted to
 3 practice before this Court. I am an attorney at the law firm Quinn Emanuel Urquhart & Sullivan, LLP,

 4 counsel for Defendant Google LLC (“Google”). I submit this declaration in support of Google’s

 5 Opposition to Netlist’s Motion for Partial Summary Judgment. I have personal knowledge of the

 6 matters set forth in this Declaration, and if called as a witness I would testify competently to those

 7 matters.

 8          2.     Attached as Exhibit A is a true and correct copy of U.S. Patent Application US

 9 2006/0117152 A1, entitled “Transparent Four Rank Memory Module For Standard Two Rank Sub-

10 Systems.”

11          I, Jonathan Tse, certify under penalty of perjury that the foregoing is true and correct.

12

13 DATED: September 3, 2021                               /s/ Jonathan Tse
                                                          Jonathan Tse
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                             -2-                   Case No. 4:09-cv-05718-SBA
     DECLARATION OF JONATHAN TSE ISO OPPOSITION TO MOTION FOR PARTIAL SUMMARY JUDGMENT
